03/17/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 20-0140


                                       OP 20-0140
                                                                              F
                                                                           FE : 1M




BRENT GIROUX,                                                               MAR 1 7 2020
                                                                          Bowen Urec-...nwood
                                                                                          Court
                                                                        Clerk of SuprElme
              Petitioner,                                                  State of Niootana



       v.
                                                                       ORDER
EIGHTH JUDICIAL DISTRICT COURT,CASCADE
COUNTY,HON. GREGORY PINSKI, Presiding Judge,

              Respondent.


      Petitioner Brent Giroux seeks a writ of supervisory control directing the Eighth
Judicial District Court,Cascade County,to permit him to substitute the District Court Judge
pursuant to § 3-1-804, MCA,in its Cause No. ADC-20-17.
       M.R. App.P. 14(5)(b)(i)requires that a petition for writ must contain that facts that
make it appropriate for this Court to accept jurisdiction. Here, although Giroux's petition
recites at length actions taken by the District Court in other cases, it contains little
information about the case for which Giroux seeks supervisory control.
       M. R. App. P. 14(5)(b)(iv) requires that a petition for writ must contain: "To the
extent they exist, as exhibits...a copy ofeachjudgment,order, notice, pleading, document
proceeding, or court minute referred to in the petition or which is necessary to make out a
prima facie case or to substantiate the petition or conclusion or legal effect." Giroux has
failed to comply with this Rule; although his petition includes numerous exhibits, none of
them pertain to Cascade County Cause No. ADC-20-17.
       Without the necessary facts and exhibits, we cannot consider the merits of Giroux's
petition.
       Therefore, in accordance with M. R. App. P. 14(7),
       IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED WITHOUT PREJUDICE.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eighth Judicial District Court, Cascade County,
Cause No. ADC-20-17, and the Honorable Gregory Pinski, presiding.
      DATED this 1 -f- day of March, 2020.




                                                               Justices




                                           2